Exhibit No. 11 Armstrong World Industries, Inc. and Subsidiaries Computation of Earnings Per Share (amounts in millions, except per share data) Basic earnings per share from continuing operations Earnings from continuing operations $ $ $ Earnings allocated to participating non-vested share awards ) ) ) Earnings from continuing operations attributable to common shares $ $ $ Basic weighted average number of common shares outstanding Basic earnings per share from continuing operations $ $ $ Diluted earnings per share from continuing operations Earnings from continuing operations $ $ $ Earnings allocated to participating non-vested share awards ) ) ) Earnings from continuing operations attributable to common shares $ $ $ Basic weighted average number of common shares outstanding Dilutive effect of common stock equivalents Diluted weighted average number of common shares outstanding Diluted earnings per share from continuing operations $ $ $
